Citation Nr: 9911324	
Decision Date: 04/27/99    Archive Date: 05/06/99

DOCKET NO.  94-32 397	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an increased evaluation for a back disability, 
currently evaluated at 20 percent.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Crawford, Associate Counsel


INTRODUCTION

The veteran had active service from March 1969 to December 
1970.
 
In a September 1971, the regional office (RO) granted 
entitlement to service connection for low back strain, 
evaluated at 10 percent. By a September 1975 rating 
determination, the RO severed service connection for low back 
strain and granted service connection for residuals of a 
fracture T8-9.
 
In a July 1977 rating decision, the RO, in accordance with 
the Board of Veterans' Appeals (Board) March 1977 decision, 
restored entitlement to service connection for low back 
strain and assigned 20 percent evaluation effective from 
October 19, 1975 under Diagnostic Codes 5295-5292. The RO 
characterized the veteran's disability as low back strain 
with a history of fractured, T8/9.  The veteran requested an 
increased rating in November 1992.  In an October 1993 rating 
decision, the RO confirmed the prior rating and denied 
entitlement to service connection for lumbar laminectomy, L4-
5.

On appellate review in May 1996, the Board remanded the case 
for additional development.  In the remand, the Board 
directed the RO to obtain additional VA and non-VA medical 
reports and schedule the veteran for an orthopedic 
examination.  After accomplishing most of the Board's 
requested development.  In June 1998, the RO confirmed and 
continued the denial, and issued to the veteran a 
supplemental statement of the case.  The case has been 
returned to the Board for appellate review. 

In the 1996 remand, the Board also pointed out that on the 
August 1994 VA Form 646, the veteran's representative alleged 
that by not assigning separate compensable evaluations for 
the low back disability and the thoracic spine disability and 
by incorrectly establishing an effective date for the 
increased compensation award, the RO in July 1977 committed 
clear and unmistakable errors.  The Board also noted that the 
representative then requested that the RO consider the 
arguments set forth and issue a subsequent Supplemental 
Statement of the Case.  At that time, because no action in 
response to the representative's request had been taken, the 
matter was referred to the RO for appropriate action.  In 
June 1998, the RO determined that no revision was warranted 
in the original decision to evaluate the veteran's back 
disorder as a singular coded disability for VA purposes and 
granted entitlement to an earlier effective date of May 24, 
1974 for the assigning of a 20 percent evaluation for the 
veteran's low back strain with history of fracture, T8/9 
disability.  Thus far, the veteran has not expressed 
disagreement.  As such, the issues have not been properly 
developed for appellate review and are not on appeal before 
the Board.


REMAND

As noted above, in May 1996 the Board remanded the case to 
obtain additional evidence.  In the remand, the Board 
directed the RO to obtain additional VA and non-VA treatment 
reports and to schedule the veteran for an orthopedic 
examination in order to determine the severity of the 
service-connected low back and thoracic spine disability, and 
if possible, to obtain medical opinions in which the 
physician distinguished between symptomatology associated 
with the service-connected low back disability and 
symptomatology due to the motor vehicle accident in 1990 and 
whether there is evidence of vertebral deformity associated 
with the thoracic fracture residuals.  

Subsequent to the Board's remand, most of the aforementioned 
development was accomplished.  A VA examination was conducted 
in November 1996 and in October 1997 an addendum to the VA 
examination report was submitted.  However, in 1996, 
radiographic studies were not obtained.  Without the 
assistance of recent reports of X-ray studies, the final 
impressions were a history of lumbar strain while in service 
as a result of lifting incident in August 1970 and the lumbar 
strain was resolved per the veteran's account.  That being 
the case, any complaint of chronic back pain should not be 
attributed to that particular incident.  Chronic lumbar pain, 
status post lumbar laminectomies at L4 andL5, which occurred 
after a 1990 car accident.  Review of the records showed that 
per the veteran's account, his residual symptoms and 
functional limitations were subsequent to the car accident.  
The veteran reported doing reasonably well and seemed to be 
functioning well and gainfully employed despite the chronic 
lumbar pain which occurred after service.  On the issue of 
the T8-T9 fracture, the examiner stated no x-rays were taken 
at the time of the original incident in August 1970 when the 
veteran sustained the lumbar strain so he could not comment 
that this was existent at that time as the result of the 
lumbar strain.  The examiner added, the diagnosis of lumbar 
strain specifically refers to soft tissue or muscle problem 
and no bony involvement.  He believed it was reasonable to 
state that the fall the veteran sustained in 1971 when he 
landed on his buttock after he slipped on the ice could have 
given rise to the T8-T9 fracture.  However, there is no 
evidence of residual spine deformity as the result of the 
fracture of the T-spine.  The examiner also found that the 
veteran's marked obesity significantly aggravated the 
veteran's perpetuating lumbar pain.  

Because the veteran's service-connected disability is 
characterized as low back strain with a history of a 
fracture, T8-9, several rating provisions are potentially 
applicable.  The Rating Schedule provides that a 100 percent 
evaluation is warranted for a vertebra fracture with cord 
involvement and the veteran is bedridden or requires long leg 
braces.  With lesser involvement rate for limited motion and 
nerve paralysis special monthly compensation should be 
considered.  A vertebra fracture without cord involvement but 
with abnormal mobility which requires a neck brace (jury 
mast) warrants a 60 percent evaluation.  In other cases rate 
in accordance with definite limited motion or muscle spasm, 
adding 10 percent for demonstrable deformity of vertebral 
body.  This provision also provides that ratings should not 
be assigned for more than one segment by reason of 
involvement of only the first or last vertebrae of an 
adjacent segment.  38 C.F.R. § 4.71a, Diagnostic Code 5285.

The Rating Schedule also provides that moderate limitation of 
motion of the lumbar spine warrants a 20 percent evaluation 
and severe limitation of motion warrants a 40 percent 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5292.

Moderate intervertebral disc syndrome with recurring attacks 
is rated at 20 percent, severe symptoms with recurring 
attacks and intermittent relief are rated at 40 percent, and 
intervertebral disc syndrome with pronounced, persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
knee jerk, or other neurological findings appropriate to site 
of the diseased disc, with little intermittent relief 
warrants 60 percent evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293.

Additionally, the Rating Schedule provides that a 20 percent 
evaluation is warranted for lumbosacral strain with muscle 
spasm on extreme forward bending, unilateral loss of lateral 
spine motion in a standing position and a 40 percent 
evaluation is warranted for severe sacroiliac injury and 
weakness or lumbosacral strain with listing of the whole 
spine to the opposite side, positive Goldthwait's sign, 
marked limitation of forward bending in a standing position, 
loss of lateral motion with osteoarthritis changes, or 
narrowing or irregularity of the joint space, or some of the 
above-noted manifestations with abnormal mobility on forced 
motion.  38 C.F.R. § 4.71a, Diagnostic Code 5295. 

Because x-ray studies were not accomplished in 1996, it is 
difficulty to ascertain whether the veteran's service-
connected low back disability with a history of T8-9 more 
nearly approximates the criteria required for an increased 
evaluation in excess of 20 percent.  That is, the Board 
cannot ascertain whether the veteran's disability is 
productive of lumbosacral strain with loss of lateral motion 
with osteoarthritis changes or narrowing or irregularity of 
the joint space.  See 38 C.F.R. § 4.71a Diagnostic Code 5295.  
In addition, although the examiner, after reviewing prior 
reports of x-ray studies and after physical examination, 
found no evidence of a thoracic spine deformity, the Board 
points out that recent radiographic studies were not 
accomplished.  In view of the foregoing, additional 
development is warranted.  

Where disability evaluation reports do not contain sufficient 
detail, it is incumbent upon the rating board to return the 
report as inadequate for evaluation purposes.  38 C.F.R. § 
4.2 (1998); see Green v. Derwinski, 1 Vet. App. 121 (1991); 
38 C.F.R. § 19.9 (1998).  The Board cannot make a decision 
based on an examination report which does not contain 
sufficient detail.  Instead, a remand is required for 
compliance with the duty to assist by conducting a thorough 
and contemporaneous medical examination.  Stanton v. Brown, 5 
Vet. App. 563, 569 (1993).

In Stegall v. West, 11 Vet. App. 268 (1998), the United 
States United States Court of Appeals for Veterans Claims 
(known as the United States Court of Veterans Appeals prior 
to March 1, 1999) (hereinafter referred to as the Court) held 
that where the RO fails to comply with directions in a prior 
remand order, the matter must be remanded again for 
additional development.  The appellant has the right to VA 
compliance with the terms and conditions set forth in remand 
orders from the Board.  Id.

In order to fully assist the veteran in the development of 
his case and extend to the veteran every equitable 
consideration, the Board concludes that additional action is 
warranted.  This case is therefore REMANDED for the 
following:

1.  The veteran should be asked to 
identify any physicians and medical 
facilities from which he has been treated 
or evaluated for his service-connected 
back disability since November 1996.  
After any further necessary information 
and authorization are obtained from the 
veteran, the RO should obtain copies of 
pertinent medical records, VA or private.  
If any records are obtained, the RO 
should incorporate them into the 
veteran's claims folder.

2.  Thereafter, the RO should schedule 
the veteran for an appointment in order 
to obtain radiographic studies of the 
thoracic and lumbar spine.  All indicated 
tests and studies should be accomplished 
and included within the veteran's claims 
folder.  

3.  The RO should then review the 
veteran's claim and should fully address 
the issue of entitlement to an increased 
rating in accordance with the provisions 
of 38 C.F.R. Parts 3 and 4 (1998) with 
consideration under all applicable 
Diagnostic Codes.  If the veteran's claim 
remains in a denied status, he and his 
representative should be provided with a 
supplemental statement of the case, which 
includes all pertinent law and 
regulations, and a full discussion of 
action taken on the veteran's claim, 
consistent with the Court's instruction 
in Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  The applicable response time 
should be allowed.  

The case should then be returned to the Board, if in order, 
after compliance with customary appellate procedures.  No 
action is required of the veteran until he is so informed.  
The Board intimates no opinion as to the ultimate decision 
warranted in this case, pending completion of the requested 
development.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' 

Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 
4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical 
and Statutory Notes).  In addition, VBA's Adjudication 
Procedure Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



 


